Citation Nr: 1035666	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Morales





INTRODUCTION

The Veteran served on active duty from August 1994 to February 
1995, and from January 1998 to April 2006.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2006, the Veteran stated that his hypertension causes 
headaches.  This may be a claim for secondary service connection 
for headaches.  The issue has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
hypertension began in service and has been continuous since 
service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that hypertension was incurred in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Here, the Board is granting service 
connection.  Thus, no further discussion of the VCAA is required.

Service Connection

The Veteran seeks service connection for hypertension.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence is 
at an approximate balance and the appeal will be allowed.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009). 
 
In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
 
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (2009). 
 
Service connection for cardiovascular-renal disease, to include 
hypertension, may be established based upon a legal 
"presumption" by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

The Veteran's blood pressure readings were normal at the time of 
his entrance into service.  Service treatment records do show 
some elevated readings near the time of his discharge.  In 
service, the Veteran had blood pressure readings as follows:  
120/88 (July 2005); 144/96 (February 2006); 108/42 (April 2006); 
114/96 (April 2006).  Following discharge, the Veteran's readings 
were as follows:  140/91, 135/98, and 124/84 (one visit in June 
2006); 130/80 (September 2006); 120/80 (September 2006); 143/96 
(October 2006, put on blood pressure medication); 140/92, 143/96. 
140/110 (one visit November 2006); 126/91 and 126/89 (one visit 
December 2006).

Although the Veteran's readings were elevated in the year 
following service, these readings would not qualify the Veteran 
for a compensable evaluation.  As such, presumptive service 
connection cannot be granted.

However, the Veteran's readings became elevated in service and 
were consistently elevated.  The Board finds that this is 
evidence of continuity of symptomatology.  In fact, the Veteran 
was actually put on blood pressure medication in October 2006, 
approximately six months after service.  This is persuasive 
evidence in support of the Veteran's claim.

A September 2006 VA examiner found that the Veteran's blood 
pressure readings were normal and that any hypertension the 
Veteran had in service resolved.  However, since that 
examination, the Veteran's blood pressure readings continued to 
elevate, he was diagnosed with hypertension, and he was put on 
blood pressure medication.  As such, this examination is not 
persuasive evidence against the Veteran's claim.

The Board finds that the evidence is at least in equipoise and 
therefore shows that hypertension has existed continually since 
service.  Under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  As a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for hypertension will be granted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for hypertension is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


